Citation Nr: 9900998	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 10, 
1995, for an award of service connection and the assignment 
of a 10 percent disability evaluation for a donor site scar 
of the left anterior thigh.

2.  Entitlement to an effective date earlier than October 10, 
1995, for an award of service connection and the assignment 
of a 10 percent disability evaluation for a donor site scar 
of the right anterior thigh. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1953.

The veteran was granted service connection for amputation of 
the left ring and little fingers, at the 20 percent 
disability level, and for ankylosis of the left middle 
finger, at the 10 percent disability level by rating decision 
issued in June 1954.  The veteran was informed of this 
favorable determination, as well as of his procedural and 
appellate rights by VA letter, dated June 14, 1954.  By 
rating decision issued in May 1996, the veteran was granted a 
separate 10 percent evaluation for a tender and painful scar 
on the palmar surface of the left ring finger, based on a 
finding of clear and unmistakable error (CUE) in the June 
1954 rating decision.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a November 1996 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection and assigned 10 
percent disability evaluations for donor site scars of the 
left and right anterior thighs, effective the date of receipt 
of claim on October 10, 1995.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case as to effective dates assigned in October 1997.  The RO 
received his substantive appeal in November 1997.  In August 
1998, the veteran testified at a hearing before the 
undersigned in Washington, D.C.


REMAND

A review of the evidence of records, to include the veterans 
hearing testimony on appeal, reveals that the veteran has 
claimed that there was CUE within the meaning of 38 C.F.R. § 
3.105(a) (1998) in the 1954 rating decision which fail to 
grant service connection for his donor site scars.  Thus, it 
is manifest that the veteran has raised claims of entitlement 
to earlier effective dates for service connection (the day 
following separation from active service).  The Board finds 
that the veterans claim of CUE is inextricably intertwined 
with the issues currently on appeal.  It would, therefore, be 
premature and prejudicial for the Board to consider the 
issues relating to an earlier effective date at this time.

The United States Court of Veterans Appeals has held that all 
issues inextricably intertwined with the issue certified 
for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the issue of CUE with respect to the decision of 
June 1954 is inextricably intertwined with the issues 
currently on appeal, the case must be remanded to the RO in 
accordance with the holding in Harris, supra.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should adjudicate the 
veterans claims of CUE in the June 1954 
rating decision, which he asserts failed 
to grant service connection for donor 
site scars of both thighs.

2.  If the CUE claims are denied, the RO 
should provide the veteran with notice of 
his appellate rights.  Following receipt 
of a timely notice of disagreement, the 
RO should furnish him and his 
representative with a statement of the 
case containing the pertinent law and 
regulations and clearly setting forth the 
reasons for the decision.  If the veteran 
thereafter files a timely substantive 
appeal concerning the CUE issues, the RO 
should then certify them for appellate 
consideration.  If the veteran does not 
complete a timely appeal regarding the 
CUE issues, the RO should return the case 
to the Board for further appellate 
consideration of his claims of 
entitlement to an effective date earlier 
than October 10, 1995, for the award of 
service connection and the assignment of 
10 percent disability evaluations for 
donor site scars of the left and right 
anterior thighs, if otherwise in order.

3.  If the CUE claims are granted, the RO 
should then readjudicate the claims of 
entitlement to earlier effective dates 
for the grant of 10 percent disability 
evaluations for donor site scars of the 
left and right thighs.  If the 
determination remains adverse to the 
appellant in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted. The 
veteran and his representative should 
then be afforded the opportunity to 
respond thereto.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
